Citation Nr: 0003875	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  94-15 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable initial rating for arthritis 
of the right elbow.

2.  Entitlement to a compensable initial rating for arthritis 
of the left elbow.

3.  Entitlement to a compensable initial rating for arthritis 
of the right wrist.

4.  Entitlement to a compensable initial rating for arthritis 
of the left wrist.

5.  Entitlement to a compensable initial rating for arthritis 
of the right foot, with hammertoe deformity.

6.  Entitlement to a compensable initial rating for arthritis 
of the left foot, with hammertoe deformity.

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.

8.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran retired from active service in January 1993, 
after more than 20 years of active, honorable service.  He 
received the Purple Heart during his period of combat service 
in Vietnam.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

This case was the subject of a Board remand dated in March 
1996.

The issue of entitlement to a rating in excess of 10 percent 
for cervical spine disability is addressed in the REMAND 
portion of this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Arthritis of the left elbow is demonstrated by X-rays 
evidence of degenerative spurring at the coronoid process of 
the ulna and, objectively, a normal range of motion.

3.  Right elbow degenerative arthritis is demonstrated by 
limitation of motion secondary to bony abnormality, but 
without grimacing or objective evidence of pain. 

4.  Arthritis of the right wrist includes evidence 
abnormality on bone scan and X-ray, with normal range of 
motion of the and without functional impairment.  

5.  Arthritis of the left wrist includes post-surgical 
changes to the left wrist related to left thumb surgery with 
normal range of motion and without functional impairment.  

6.  The most severe hammertoe condition of record was during 
the veteran's June 1993 VA examination, at which there was 
hammertoe deformity of the 2nd, 3rd, and 4th toes of both feet.  
During the time of the May 1999 examination, there was no 
evidence of hammertoe deformity of the feet.

7.  Arthritis of the feet includes objective findings of foot 
pain with abnormal bone scans, though X-rays showed no 
obvious fractures or degenerate changes, X-rays showed a 
right foot plantar spur.  Left foot surgery was performed in 
the past, and complaints of bilateral foot pain are ongoing.  
No metatarsal heads have been removed.  Recent examination of 
the feet was unremarkable and there was full active and 
passive range of motion of the metatarsophalangeal joints.  A 
longitudinal view of the record finds a general level of 
moderate disability of each foot.

8.  Recent X-rays of the lumbar spine are unremarkable, and 
there is no objective abnormality of the back, though the 
veteran continued to complain of back pain.  Medical evidence 
suggesting degenerative spurring in the lumbar spine, was 
found in March 1997 X-rays (although the thoracic spine 
apparently contained the most significant spurring).  There 
is no indication in the record of neurological disability of 
the lumbar spine.

9.  There is no evidence in the records of examination and 
treatment of the veteran of frequent periods of 
hospitalization or marked interference with employment due to 
the disabilities at issue, or evidence otherwise reflecting 
an unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating for left 
wrist and left elbow disability are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5003, 5206, 5207, 5208, 5215 (1999).  

2.  The criteria for a 10 percent initial rating for right 
wrist and right elbow disability are met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5003, 5206, 5207, 5208, 5215 (1999).  

3.  The criteria for a 10 percent initial rating for left 
foot disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 5003, 
5280, 5282, 5284 (1999). 

4.  The criteria for a 10 percent initial rating for right 
foot disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.321(b), 4.71a, Diagnostic Codes 5003, 
5280, 5282, 5284 (1999).  

5.  The criteria for an initial rating in excess of 10 
percent for low back disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A rating action in August 1993 awarded the veteran service 
connection for the disabilities at issue.  The award was 
based on service medical records and the findings of the June 
1993 VA medical examination, discussed below.

During the June 1993 VA examination, the veteran complained 
of arthritic pains in multiple joints of the body.  He gave a 
history of surgery on the left thumb and the 
metacarpophalangeal joint.  He had undergone surgery on the 
lateral aspect of the left foot for pain in the 
metatarsophalangeal joint of the 5th toe.  He had been given 
various medications for treatment of arthritic complaints.  
He  stated he had considerable difficulty with use of his 
hands because of very severe pain in the metacarpophalangeal 
joints of each thumb.  

Upon physical examination, the examiner noted a 4-cm scar on 
the dorsal aspect at the metacarpophalangeal joint of the 
left thumb.  There was also a surgical scar on the lateral 
aspect of the left foot, 5th toe at the metatarsophalangeal 
joint.  These scars were well-healed, not tender, and not 
suppurative.  

There was normal range of motion in the elbows, wrists, hands 
and fingers.  There was exquisite tenderness of the 
metacarpophalangeal joint in the right thumb with severe 
limitation of motion in the joint.  There was tenderness on 
palpation of the metacarpophalangeal joint in the left thumb 
with mild restriction of movement.  The grip was affected in 
the right hand by reasonable pain and arthritic changes in 
the joint of the thumb.  The veteran could approximate the 
tips of the fingers to the thumb, and could approximate the 
tips of the fingers to the palmar crease.

There was normal range of motion in the ankle joints.  There 
appeared to be some mild supination of the left ankle with 
mild valgus deviation of the foot.  There was hammertoe 
deformity of the 2nd, 3rd, and 4th toes of each foot, more 
pronounced on the left than on the right.  There appeared to 
be a high arch on either side with no sign of pes planus.  
Skin color, temperature and texture were normal, with no 
warts or calluses seen.  

With respect to the lumbar spine, the veteran stood erect, 
with normal posture, and normal lumbar lordosis, with no 
tenderness or spasm of the paravertebral muscles.  Straight 
leg rasing was 90 degrees on either side, and the veteran 
could squat to the floor and rise again with no difficulty.  
Heel and toe walking were normal. 

The examiner's diagnoses were arthritis of the feet, hands, 
wrists, elbows, back and neck with osteoporosis of the bones;  
postoperative surgical procedure, left thumb at the 
metacarpophalangeal joint;  and postoperative surgical 
procedure, lateral aspect of the left foot at the 
metatarsophalangeal joint.

A June 1993 report of bilateral X-rays of the wrists shows a 
radiologist's impression of suspect postsurgical change about 
the left wrist with removal of the trapezium;  and 
degenerative joint disease, 1st metacarpal-carpal 
articulation on the right.

June 1993 X-rays of the feet revealed no fracture or 
dislocation about either foot.  There was a slight degree of 
hallux valgus deformity of the 1st metatarsal heads 
bilaterally.  The radiologist' impression was minimal hallux 
valgus deformity, both 1st metatarsal heads.  

VA records of treatment in September 1993 include a diagnosis 
of degenerative joint disease of the spine. 

VA records of treatment in March 1994 reflect that the 
veteran complained of pain in the wrists, elbows and left 
thumb.  He refused an orthopedic consult.  

VA records of treatment for foot pain in September and 
October 1994 reflect objective findings of pain upon 
palpation along the 5th metacarpal shaft, base and cuboid 
area of the left foot, and also on the right foot.  

VA records of treatment for foot pain in March 1995 reveal a 
diagnosis, based on X-rays, physical examination, and bone 
scans, of probable stress fracture of the right lateral 
tarsal region.  The bone scans were consistent with tender 
regions in the right lateral tarsal region and left 5th 
metatarsal region.  X-rays showed no obvious fractures and no 
obvious degenerative changes. 

Additional VA records of treatment in March 1995 reveal that 
the veteran was seen for chronic arthritis.  He demonstrated 
full range of motion in all extremities.

An April 1995 report of VA podiatry consult reflects that the 
veteran complained of foot pain.  There was 5/5 strength in 
the feet bilaterally, and high medial arch bilaterally, and 
forefoot valgus bilaterally. 

Records of treatment in September 1995 reveal that the 
veteran complained he could not exercise by walking due to 
problems with his feet.  He wore special shoes and a right 
knee brace for foot problems.  

March 1997 X-rays in the area of the lumbosacral spine 
revealed degenerative spurring, most pronounced at T11-T12.  

April 1997 VA X-rays of the veteran's right foot revealed a 
plantar spur and degenerative changes at the insertion of the 
Achilles tendon.

April 1997 VA X-rays of the left elbow revealed degenerative 
spurring at the coronoid process of the ulna and an olecranon 
spur.

VA records of treatment from July 1998 to January 1999 
include diagnoses of osteoarthritis and osteoporosis.  August 
1998 records reflect that the veteran was requesting re-
evaluation of his orthopedic problems to increase his 
compensable disability.

During a November 1998 VA examination, the veteran complained 
of pain in both ankles, wrists, the right elbow, both feet, 
and the lumbar and cervical spine.  Objectively, there was a 
two-inch healed scar over the base of the left thumb from the 
trapeziectomy.  He was able to bring the thumb to the base 
and tip of each finger.  There was a full range of motion in 
both wrists.  Phelen's and Tinel's signs were negative, 
bilaterally.  Examination of the back revealed no focal 
tenderness.  Straight leg raising was negative and motor 
examination of the lower extremities was intact.  There was a 
full range of motion of the knees, which were cool and 
stable.  He could touch his knees on forward flexion while 
standing.  Examination of the right ankle revealed 5 degrees 
of dorsiflexion, and 30 degrees of plantar flexion.  The left 
ankle had 10 degrees of dorsiflexion, and 30 degrees of 
plantar flexion.  The right ankle was mildly swollen and 
there was a healed posterolateral incision on the right ankle 
from a tenosynovectomy performed a year earlier.  X-rays 
films of the wrists, elbows, ankles, and lumbar spine were 
unremarkable except for the trapezial defect, left thumb.  
The diagnoses were: right carpal tunnel syndrome by recent 
EMG and nerve conduction study; osteoarthritis of the knees 
and base of the right thumb;, contracture of the right elbow; 
status post recent debridement of the right ankle; and low 
back pain without objective abnormality.  

A November 1998 VA bone scan showed moderate degenerative 
changes, right shoulder glenohumeral joint, and mild 
degenerative changes in both knees, right ankle and radial 
right wrist or base of thumb.  

A November 1998 VA EMG study revealed evidence of right wrist 
carpal tunnel syndrome.  An EMG on the left was not performed 
per the veteran's request.  Tinel's sign was positive on the 
left wrist.  There was no muscle wasting.
The veteran was diagnosed as having right carpal tunnel 
syndrome by recent EMG and nerve conduction study.

During a VA examination in May 1999, the veteran was seen for 
purposes of elaboration of the results of his November 1998 
VA examination.  The veteran's right elbow was noted to have 
20-130 degrees of motion and the veteran did not grimace 
during this examination.  He was noted to have sustained a 
radial head fracture in 1976 that resulted in a loss of full 
extension of the right elbow.  The examiner diagnosed the 
veteran as having contracture of the right elbow with 20/130 
degrees of motion, secondary to an old nondisplaced radial 
head fracture of the elbow in 1976.  

According to the examiner, X-rays of the lumbar spine were 
unremarkable; there was no evidence of osteoporosis on plain 
X-rays.  The veteran was diagnosed as having low back pain, 
without objective abnormality at the time of examination.  

The veteran complained that both hands go numb on him and 
that he would wake up in the middle of the night with 
numbness and tingling in both hands.  A previously reported 
bone scan showed moderately diffusely increased activity near 
the right wrist in the region of the base of the right thumb.  

According to the May 1999 VA examiner, examination of the 
feet was unremarkable bilaterally.  There were no ulcers.  
There was normal appearance of the feet.  There was full 
active and passive range of motion of the hallux 
metatarsophalangeal joints.  Pulses were good.  Neurovascular 
status of the feet was intact.  There was no evidence of 
hammertoe deformities at the toe.  X-rays of the feet were 
unremarkable.  

Analysis

As a preliminary matter, the Board notes that the veteran has 
presented well-grounded claims for higher initial ratings 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran's claim that each condition is, and has been, more 
severe than currently evaluated is plausible.  The Board is 
also satisfied that all relevant facts pertinent to these 
issues have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist him as mandated by law.  38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1 and 4.2, the Board has 
reviewed all the evidence of record pertaining to the history 
of the veteran's disabilities at issue in this case, and has 
found nothing in the historical record that would lead to a 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
When assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Fenderson.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative hypertrophic arthritis or osteoarthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling.  Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

38 C.F.R. § 4.71a, Diagnostic Code 5003 further provides that 
the 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion;  and that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under diagnostic codes 5013 to 
5024, inclusive.

38 C.F.R. § 4.45(f) pertains to pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the  purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the  lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the  lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Elbows and Wrists

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206, where 
flexion of the forearm is limited to 45 degrees, it is rated 
as 50 percent disabling on the major side and 40 percent 
disabling on the minor side.  Flexion limited to 55 degrees 
is rated as 40 percent disabling on the major side and 30 
percent disabling on the minor side.  Flexion limited to 70 
degrees is rated as 30 percent disabling on the major side 
and 20 percent disabling on the minor side.  Flexion limited 
to 90 degrees is rated as 20 percent disabling on either 
side.  Flexion limited to 100 degrees is rated as 10 percent 
disabling on either side.  Flexion limited to 110 degrees is 
rated as noncompensably disabling on either side.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207, where 
extension of the forearm is limited to 110 degrees, it is 
rated as 50 percent disabling on the major side and 40 
percent disabling on the minor side.  Extension limited to 
100 degrees is rated as 40 percent disabling on the major 
side and 30 percent disabling on the minor side.  Extension 
limited to 90 degrees is rated as 30 percent disabling on the 
major side and 20 percent disabling on the minor side.  
Extension limited to 75 degrees is rated as 20 percent 
disabling on either side.  Extension limited to 60 degrees is 
rated as 10 percent disabling on either side.  Extension 
limited to 45 degrees is also rated as 10 percent disabling 
on either side.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5208, flexion 
of the forearm limited to 100 degrees and extension of the 
forearm limited to 45 degrees is rated as 20 percent 
disabling on either side.

In the present case, objective examination of both of the 
elbows revealed normal range of motion.  Arthritis of the 
elbows was diagnosed at the veteran's June 1993 VA 
examination.  April 1997 VA X-rays of the left elbow revealed 
degenerative spurring at the coronoid process of the ulna.  
During the May 1999 VA examination, range of motion of the 
right elbow was limited to 20 degrees extension and 130 
degrees flexion, but without grimacing or objective evidence 
of pain.  

Under diagnostic codes 5206 and 5207, the limitation of range 
of motion of both elbows is noncompensable.  The next higher 
rating of 10 percent is not warranted for limitation of 
motion of either elbow because extension is not limited to 45 
degrees for either elbow, and flexion is not limited to less 
than 110 degrees for either elbow.

A rating of 20 percent is not warranted for limitation of 
motion of either elbow under Diagnostic Code 5208 because 
extension is better than 45 degrees and flexion is better 
than 100 degrees for both elbows.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
limitation of motion of the wrist is rated as 10 percent 
disabling on either side where there is dorsiflexion less 
than 15 degrees.  Palmar flexion limited in line with forearm 
is rated as 10 percent disabling on either side. 

Arthritis of the wrists was diagnosed during the veteran's 
June 1993 VA examination.  A November 1998 VA bone scan 
revealed degenerative versus post traumatic changes in the 
right wrist.  The veteran's arthritis of the wrists is 
currently rated as noncompensably disabling.  The next higher 
rating of 10 percent is not warranted because, though there 
is evidence of right wrist abnormality on bone scan, and 
there are post-surgical changes to the left wrist related to 
left thumb surgery (the left and right hands are separately 
rated at 10 percent each), aside from thumb and hand-related 
disability, range of motion of the wrists has been found to 
be normal and without functional impairment.  

However, the Board finds that, in light of objective X-ray 
evidence of disability in both the left wrist and left elbow, 
which constitute two related major joints, a rating of 10 
percent is warranted for left wrist and left elbow 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
next higher rating of 20 percent is not warranted because 
there is no showing of occasional incapacitating 
exacerbations.

Similarly, a 10 percent rating under Diagnostic Code 5003 for 
right wrist and right elbow disability is also warranted 
because there were abnormalities upon bone scan and X-ray in 
the area of the right wrist, and objective examination in May 
1999 revealed contracture of the right elbow and 
noncompensable limitation of motion, secondary to bony 
abnormality.  The Board further notes that the veteran 
complained of right elbow pain at his November 1998 VA 
examination.  Mindful of DeLuca, the Board accepts the 
objective findings and complaints with respect to the right 
elbow as the functional equivalent of X-ray evidence of 
arthritis without limitation of motion.  The next higher 
rating of 20 percent is not warranted because there is no 
showing of occasional incapacitating exacerbations.

VA examinations have revealed disability of the left and 
right hands, but these conditions are compensably and 
separately rated, and the ratings of the veteran's left and 
right hands are not issues currently before the Board. 

The Board acknowledges that the veteran has been diagnosed as 
having carpal tunnel syndrome on the right; however, the 
veteran is not service-connected for this neurological 
disability.


Feet

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280, 
unilateral hallux valgus is rated as 10 percent disabling if 
operated upon with resection of metatarsal head, or if 
severe, such that it is equivalent to amputation of the great 
toe.
 
The evidence reflects that the veteran has had left foot 
surgery, but post-surgery X-rays have been normal; it does 
not appear that the heads of either metatarsal were removed.  
During the May 1999 VA examination, examination of the feet 
was unremarkable and there was full active and passive range 
of motion of the metatarsophalangeal joints.  Thus, a 
compensable rating of 10 percent under Diagnostic Code 5280 
is not warranted for either foot.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5282, 
hammertoe is rated as 10 percent disabling where the 
conditions exists in all toes of a foot without claw foot.  
Where single toes are affected the disability is rated as 
noncompensably (0 percent) disabling.

The most severe hammertoe condition of record was during the 
veteran's June 1993 VA examination, at which there was 
hammertoe deformity of the 2nd, 3rd, and 4th toes of both feet.  
However, a compensable rating for hammertoe requires that 
hammertoe exist in all toes of a foot.  Thus, a compensable 
rating for hammertoe is not warranted for either foot.  By 
the time of the May 1999 examination, there was no evidence 
of hammertoe deformity of the feet.
 
Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284, other 
foot injuries are rated as 40 percent disabling if there is 
actual loss of the foot, 30 percent disabling if severe, 20 
percent disabling if moderately severe, or 10 percent 
disabling if moderate.

Arthritis of the feet was diagnosed at the veteran's June 
1993 VA examination.  Objective findings of foot pain were 
noted during VA treatment in September and October 1994.  The 
veteran's March 1995 treatment records reflect that the 
veteran was having problems with his feet, and these problems 
were correlated with abnormal bone scans.  X-rays showed no 
obvious fractures and no obvious degenerate changes.  VA 
records of treatment in September and October 1994 include 
objective findings of pain in both feet.  In April 1995, the 
veteran complained of foot pain, and had 5/5 strength in the 
feet bilaterally.  In April 1997, VA X-rays showed right a 
foot plantar spur.  Previous and subsequent VA examinations 
did not detect these objective signs of disability.  However, 
the veteran has required left foot surgery in the past, has 
had objectively verified chronic problems with his feet, and 
his left and right foot complaints are ongoing.  The Board 
finds that the evidence is in equipoise as to whether the 
veteran has moderate disability (as opposed to lesser 
disability or slight disability) of the feet.  38 U.S.C.A. 
§ 5107(a).  This rating takes into account the veteran's 
complaints of pain, loss of functional use, and the 
intermittent objective findings of foot disability.  
Accordingly, a rating of 10 percent is granted for each foot, 
for moderate disability of each foot, under Diagnostic Code 
5284.  The next higher rating of 20 percent is not warranted 
because there is no evidence meeting or approximating 
moderately severe disability of either foot; indeed, some 
evidence suggests the veteran has no disability of the feet, 
though this is difficult to reconcile with other objective 
evidence of record.

Lumbar Spine

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
intervertebral disc syndrome is rated as 60 percent disabling 
if pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  The condition is rated as 40 percent 
disabling if severe, with recurring attacks with intermittent 
relief.  Moderate disability with recurring attacks is rated 
as 20 percent disabling.  Mild intervertebral disc syndrome 
is rated as 10 percent disabling.  Where the condition is 
postoperative and cured, it is rated as noncompensably (0 
percent) disabling.

There is no indication in the record of neurological 
disability of the lumbar spine.  Thus, a compensable rating 
under Diagnostic Code 5293 for disability of the lumbar is 
not warranted.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine is rated as 40 
percent disabling if severe, 20 percent disabling if 
moderate, and 10 percent disabling if slight.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
lumbosacral strain is rated as 40 percent disabling if 
severe, with listing of whole spine to opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position, a 20 percent rating is warranted.  With 
characteristic pain on motion, a 10 percent rating is 
warranted.  With slight subjective symptoms only, a 
noncompensable (0 percent) rating is warranted.

The veteran's low back disability is currently rated as 10 
percent disabling.  The veteran was diagnosed as having 
arthritis of the back during his June 1993 VA examination.  
During the May 1999 VA examination, X-rays of the lumbar 
spine were found to be unremarkable, and there was no 
objective abnormality of the back, though the veteran 
continued to complain of back pain.  Similarly, examination 
of the lumbar spine and musculature were normal in June 1993.  
There is some medical evidence suggesting degenerative 
spurring in the lumbar spine, however, such as the report of 
March 1997 X-rays (although the thoracic spine apparently 
contained the most significant spurring).  In any event, the 
Board finds that the minimal or at times negative objective 
findings coupled with the veteran's ongoing complaints of low 
back problems warrant only a 10 percent rating, for 
"slight" disability, whether rated as limitation of motion 
or as lumbosacral strain.

Staged Ratings

With respect to whether the disabilities at issues should be 
subject to "staged" ratings, the Board finds that the 
veteran's complaints as reflected in VA examination reports 
appear to represent a fairly static level of disability for 
each of the issues on appeal.  The Board has in this case 
taken the view of reviewing all of the evidence of record for 
each disability, which is not always consistent.  Were the 
Board to take all of the evidence at face value, the Board 
would have to make a finding that certain degenerative or 
arthritic changes have completely resolved over time.  Rather 
than do so, the Board has taken the most thorough evidence of 
record for each disability, and, given the fact that by the 
veteran's accounts the levels of disability appear to be 
relatively static (except for the cervical spine, see below), 
the Board has assigned the appropriate ratings for the entire 
period of the pendency of the veteran's claims.  In any 
event, as noted above on a disability by disability basis, 
there is nothing contained in the medical evidence of record 
to warrant a higher rating than assigned for each disability 
at issue.

Extraschedular Evaluation

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the disabilities 
at issue in this case.  38 C.F.R. § 3.321(b).  Having 
reviewed the record in its entirety, the Board finds that for 
the period from February 1993 forward, there is no evidence 
in the records of examination and treatment of the veteran of 
frequent periods of hospitalization or marked interference 
with employment due to the disabilities at issue, or evidence 
otherwise reflecting such an unusual or exceptional 
disability picture with respect to such disabilities as to 
warrant extraschedular consideration.  Thus, the Board finds 
that the disability ratings at issue do not warrant 
extaschedular evaluation.


ORDER

Entitlement to a 10 percent initial rating for arthritis of 
the right wrist and right elbow is granted.

Entitlement to a 10 percent initial rating for arthritis of 
the left wrist and left elbow is granted.

Entitlement to a 10 percent initial rating for arthritis of 
the right foot, with hammertoe deformity, is granted.

Entitlement to a 10 percent initial rating for arthritis of 
the left foot, with hammertoe deformity, is granted.

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the lumbar spine is denied.


REMAND

The veteran seeks an increased rating for his service-
connected cervical spine disability.

During his November 1998 VA examination, the veteran was 
diagnosed as having  degenerative disc disease of the neck, 
involving C6-7.  X-rays showed severe disc disease, and mild 
to moderate hypertrophic changes, in the neck.  Degenerative 
changes in the neck were noted at the veteran's first VA 
examination in June 1993. He had previously been provided 
with a home cervical traction unit and a neck brace.  In June 
1993, there was no tenderness or spasm of the corresponding 
paravertebral muscles.  Since that time, the veteran has 
complained of pain and soreness in the neck, but the VA 
treatment and examination reports of record are lacking for 
objective findings, negative or otherwise, upon objective 
physical examination of the neck.  Given the apparent 
evidence of severe disability in the recent X-rays, the Board 
finds that a more thorough and more contemporaneous physical 
examination of the veteran's cervical spine disability is 
required for rating purposes.  

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board notes that 38 
C.F.R. § 4.10 provides that in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems and 38 C.F.R. §§ 4.40, 4.45 
and 4.59 require consideration of functional disability due 
to arthritis, weakened movement, excess fatigability, 
incoordination, or pain on movement.  These requirements 
enable the VA to make a more precise evaluation of the level 
of disability and of any changes in the condition.   See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991);  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated his cervical 
spine disability since February 1993.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder. 

2.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a 
comprehensive VA examination by an 
orthopedist and a neurologist, in order 
to determine the manifestations of the 
service-connected cervical spine 
disability.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners for review 
prior to the examination.  All indicated 
tests, studies and X-rays should be 
performed.  The examiners should set 
forth all objective findings regarding 
the cervical spine disability, including 
complete range of motion measurements.  
The orthopedist should obtain a history 
and note any objective findings regarding 
the following:  functional loss due to 
pain, weakened movement, excess 
fatigability, incoordination, arthritis, 
and painful motion or pain with use of 
the cervical spine. The neurologist 
should discuss any neurologically based 
disability, to include distorted 
sensation in the upper extremities, 
muscle spasms, atrophy, pain, or 
decreased reflexes, arising from the 
veteran's degenerative disc disease of 
the cervical spine.

The examiners should also address the 
effect of the veteran's current cervical 
spine disability on his ability to 
perform routine functions and his ability 
to work. 

3.  Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include sufficient data or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2.

5.  Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of entitlement to 
an increased rating for cervical spine 
disability.  In addressing this issue, 
the RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



